Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
The applicant argues that none of the references, alone or in combination, discloses wherein UV reflection and UV absorption shown based on a predetermined color palate or gray scale for each; wherein one component of the device is one of a smart phone and smart tablet, and wherein one or more of the circuitry and/or functionality is implemented external to the smart phone or smart tablet.
The examiner respectfully disagrees with the applicant.  It is noted that Sandhu discloses wherein UV reflection and UV absorption shown based on a predetermined color palate or gray scale for each (pars. 37, 38); wherein one component of the device is one of a smart phone and smart tablet (pars. 36, 41), and wherein one or more of the circuitry and/or functionality is implemented external to the smart phone or smart tablet (par. 4).
The applicant also argues that none of the references, alone or in combination, discloses real time data; and the light source being a UV light emitting diode as a UV radiation source.
The examiner respectfully disagrees with the applicant.  It is noted that Thorsted discloses real time data (par. 47); and the light source being a UV light emitting diode as a UV radiation source (par. 17).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. (US 2014/0092238) in view of Shimizu et al. (US 2017/0138786) in view of Thorsted et al. (US 2014/0125809).
Regarding claim 1, Sandhu discloses a device for real time monitoring of ultraviolet radiation reflectance (pars. 21-43; figs. 1-7), comprising: 
the device having installed thereon an ultraviolet radiation reflectance monitoring application which receives real time data from an ultraviolet radiation sensitive digital imaging plate installed on the device (pars. 21, 28, 47); 
wherein the application processes data received from the digital imaging plate and generates an output image of ultraviolet radiation reflectance to a video monitor communicatively connected to the device (pars. 3, 28, 37; fig. 3).
Although Sandhu further discloses wherein the device further comprises a lens which allows transmissivity to light energy of UV radiation to pass to the digital imaging plate (pars. 16, 20, 21) and wherein the device assigns a black/white scale or color scale to the output image based on the wavelength of the UV radiation identified on the digital imaging plate, wherein UV reflection and UV absorption shown based on a predetermined color palate or gray scale for each (pars. 37, 38); wherein one component of the device is one of a smart phone and smart tablet (pars. 36, 41), and wherein one or more of the circuitry and/or functionality is implemented external to the smart phone or smart tablet (par. 4), Sandhu does not explicitly disclose allowing transmissivity to light energy in a wavelength range of 1 to 400 nm.
In the same field of endeavor, Shimizu discloses allowing transmissivity to light energy from a light source in a wavelength range of 1 to 400 nm (par. 94 and fig. 9).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Sandhu to include the teachings of Shimizu in order to accurately measure the ultraviolet intensity (Shimizu, par. 94).
Sandhu and Shimizu does not explicitly disclose the light source being a UV light emitting diode as a UV radiation source.
In the same field of endeavor, Thorsted discloses real time data (par. 47); and the light source being a UV light emitting diode as a UV radiation source (par. 17).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Sandhu and Shimizu to include the teachings of Thorsted in order to decrease time spent detecting, capturing, and analyzing forensic evidence, and to emit UV radiation toward the subject (Thorsted, pars. 17, 47).
Regarding claim 5, see teachings of claim 1.  Sandhu further discloses wherein the device further comprises a UV pass filter, whereby only UV radiation passes through to the lens and the digital imaging plate (pars. 16, 20, 21).
Regarding claim 6, see teachings of claims 1 and 5.  Sandhu further discloses wherein the UV pass filter is detachable from the device (par. 41).
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 8, see teachings of claim 7.  Sandhu further discloses further comprising the step of filtering ultraviolet radiation reflectance through a lens and a UV pass filter before capturing ultraviolet radiation reflectance by the imaging plate (pars. 21-24).
Regarding claim 10, Sandhu and Shimizu and Thorsted discloses a system for real time monitoring ultraviolet radiation reflectance, comprising: a UV light emitting diode as a UV radiation source; a computing device having installed thereon an ultraviolet radiation reflectance monitoring application which receives data from an ultraviolet radiation sensitive digital imaging plate; wherein said digital imaging plate receives radiation via a lens installed on the computing device; and wherein said application processes data received from the digital imaging plate; and wherein said application is communicatively connected to a video monitor installed on said computing device (see teachings of claims 1-7).
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claims 1-7.  Sandhu further discloses wherein the system predetermined color palate or gray scale is configured to assess sunscreen coverage of a person (pars. 2, 23, 39, 42).
Regarding claim 11, see teachings of claim 1.  Sandhu further discloses wherein digital imaging plate digitally filters out visible light (par. 21).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486